STATE OF VERMONT

                                  ENVIRONMENTAL COURT

Secretary, Vermont Agency of Natural Resources,                 }
                                                                }
                v.                                              }       Docket No. 129‐8‐03 Vtec
                                                                }
Fern Hill Farm, Ltd. and Stephen Bromley,                       }
      Respondents.                                              }

               Decision and Order on Motions for Reconsideration or to Alter

        Respondents  are  represented  by  John  D.  Hansen,  Esq.;  and  the  Secretary  of  the

Agency of Natural Resources is represented by Gary S. Kessler, Esq.

        The  Court’s  January  20,  2006  Decision  and  Order  on  the  merits  of  this  matter

established remedial orders and imposed a monetary penalty, as discussed on pages 14–16

of that decision and imposed on pages 16–17 in the following terms:

               Paragraph A of the Amended Administrative Order is vacated and replaced
        by the following:  On or before March 17, 2006, Respondent Bromley shall pay a
        penalty  of  $750  for  the  open  burning  violations  to  the  State  of  Vermont,  to  be
        deposited  in  the  general  fund  pursuant  to  10  V.S.A.  §8010(e);  and  on  or  before
        March 17, 2006, Respondent Fern Hill Farm, Ltd., shall pay a penalty of $4,500 for
        the solid waste violation, to be placed in escrow until the work plan required by
        Paragraph C has been prepared, at which time Respondent may apply for it to be
        released  to  pay  for  the  preparation  of  that  work  plan,  including  any  necessary
        investigatory  work.    Any  portion  of  this  penalty  remaining  in  escrow  after  the
        preparation  of  the  work  plan  may  be  released  to  pay  for  any  remedial  work
        required under the Amended Administrative Order as modified by this decision
        and order.  Respondents may discuss with the Agency of Natural Resources an
        alternate  payment  schedule;  if  any  such  schedule  is  agreed  to,  the  parties  may
        submit it to the Court as an agreed amendment to this order. 

        The Secretary moved to reconsider, arguing that the $4,500 penalty for the solid

waste  violations  does  not  qualify  as  a  penalty  if  it  is  held  in  escrow  and  used  for  the

purposes provided in the order.  Respondents opposed that motion, and also moved to

                                                   1
reconsider the $750 penalty for the open burning violation, arguing that as Respondent

Bromley is not the owner of Fern Hill Farm, he is not responsible for the actions of tenants

or contractors on the property.

       The Court has fully reexamined and declines to alter the amount or structure of the

monetary penalty imposed by the decision, based on the rationale fully explained in the

decision, especially at pages 14–16.

       As  to  the  violation  of  §5‐201(2)  of  the  Air  Pollution  Control  Regulations,  the

evidence that Respondent Bromley is the manager and principal of Respondent Fern Hill

Farm  and  was  at  the  property  during  the  open  burning  event  showed  sufficient

opportunity  for  him  to  control  the  activities  of  persons  on  the  property  to  make  him

responsible for “suffering, allowing or permitting” the open burning violation to take place,

even if he did not set the original fires himself.  

       As to the solid waste violation, the January 20, 2006 Decision and Order made it

clear  that  the  Court  took  into  account  that  the  increased  cost  of  investigation  and  the

potential for increased cost of remediation of the site due to the burial of the site and its

conversion to cropland resulted in part from delay on the part of the Agency, but that

Respondent Fern Hill Farm is ultimately responsible to remedy the improper disposal of

waste  at  the  old  dump  site  after  July  1,  1991,  and  in  particular  due  to  disposal  of

construction and demolition debris, as well as household hazardous waste, generated by

activities on the property.  The Court balanced these aggravating and mitigating factors in

providing for the placement of the monetary amount in escrow to secure the added cost

of investigative and remedial work due to the burial of the site.  If any of the escrowed

amount remains after the work is done, or if the work is not done or not commenced, then

the remainder is intended to revert to a penalty amount payable to the general fund.

       To avoid any confusion about the purpose or structure of the amended Paragraph

A  of  the  Amended  Administrative  Order  resulting  from  the  Court’s  January  20,  2006

                                                 2
Decision and Order, we hereby amend that paragraph on pages 16–17 of that Order as

follows (deletions shown by strikeout; additions shown in bold type): 



               Paragraph A of the Amended Administrative Order is vacated and replaced
       by the following:.   On or before March 17, 2006, Within 30  days of this Order,
       Respondent Bromley shall pay a penalty of $750 for the open burning violations to
       the State of Vermont, to be deposited in the general fund pursuant to 10 V.S.A.
       §8010(e).    Within  30  days  of  this  Order,  ;  and  on  or  before  March  17,  2006,
       Respondent Fern Hill Farm, Ltd., shall pay a penalty  place the sum of $4,500 for the
       solid  waste  violation,  to  be  placed  in  escrow  until  the  work  plan  required  by
       Paragraph C has been prepared, at which time Respondent may apply for it to be
       released  to  pay  for  the  preparation  of  that  work  plan,  including  any  necessary
       investigatory work.  Any portion of this penalty sum remaining in escrow after the
       preparation  of  the  work  plan  may  be  released  to  pay  for  any  remedial  work
       required under the Amended Administrative Order as modified by this decision
       and  order.    Any  portion  of  this  sum  remaining  in  escrow  after  60  days  after
       completion of the remedial work, or 60 days after Respondent fails to perform
       any required investigatory or remedial work, shall become a monetary penalty
       and shall be paid over to the State of Vermont, to be deposited in the general
       fund pursuant to 10 V.S.A. §8010(e).  Respondents may discuss with the Agency
       of Natural Resources whether the Agency, Respondents’ attorney, or some other
       person or entity will act as escrow agent, and may discuss an alternate payment
       schedule; if any such schedule or escrow agent is agreed to, the parties may submit
       it to the Court as an agreed amendment to this order. 



       As described in the final paragraph of the January 20, 2006 Decision and Order,

stating the parties’ rights of appeal (10 V.S.A. §8012(c)(4) and (5)), the January 20, 2006

Decision and Order, as amended by the Decision and Order issued today, will become final

if no appeal is requested within 10 days of receipt of this decision.  Respondent and the

Secretary of the Agency of Natural Resources have a right to appeal this decision.  The

procedures  for  requesting  an  appeal  are  found  in  the  Vermont  Rules  of  Appellate

Procedure  (V.R.A.P.)  subject  to  Vermont  Rule  for  Environmental  Court  Proceedings


                                               3
(V.R.E.C.P.) 4(d)(6)(A).  Within 10 days of receipt of this Order, any party seeking to file an

appeal  must  file  the  notice  of  appeal  with  the  Clerk  of  this  Court,  together  with  the

applicable filing fee.  Questions may be addressed to the Clerk of the Vermont Supreme

Court,  109  State  Street,  Montpelier,  VT  05609‐0801,  (802)  828‐3278.      An  appeal  to  the

Supreme Court operates as a stay of payment of a penalty, but does not stay any other

aspect of an order issued by this Court.  10 V.S.A. §8013(d).  A party may petition the

Supreme Court for a stay under the provisions of V.R.E.C.P. 4(d)(6)(B) and V.R.A.P. 8.


       Done at Berlin, Vermont, this 28th day of April, 2006.




                                                     ____________________________
                                                     Merideth Wright 
                                                     Environmental Judge




                                                 4